Title: From George Washington to William Minor, 27 May 1785
From: Washington, George
To: Minor, William



sir,
Mt Vernon 27th May 1785

My objection to paying your account when here—was, now is, &, whether it is done or not, will be—that it comes neither under the letter nor spirit of my letter to Mr Baker. My object was to give Lawce Posey a years schooling, to fit him for some of the better occupations of life: to do this, I agreed to pay his board also, both of which together, I was inform’d would amount at the free school, to £17—Md Curry. What followed? Why he neither went to the School, nor boarded with the person under whose care he was intended to be put—this by your own confession. Is it just, is it reasonable then that I should look back to expences which had been incurred previous to the date of my letter; or even forward to what might be incurred, if the end which I had in view was not to be answered by it? If the Child did not go to the school nor derive the benefits which were intended him from it, could it be supposed I meant to pay for his

board without; when his fathers House & eye were more proper than any other? Might he not as well have been at home with his father, as at any other place idle? Upon these grounds it was & under this state I repeat it, that if there is a disinterested man upon Earth, who will say I ought to comply with your request, I will do it: & you may have the chusing of him or them; for it does not suit me to go from home on this business. I am &c.

G. Washington

